DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Response to Amendment
This office action is in response to Applicant’s amendment filed 2/18/2021.
Claims 1, 5, 10, and 14 are amended.
Claims 2 and 13 are cancelled.
Claims 1, 3-12, and 14-17 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 10 filed 2/18/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6, the claim limitation “the body member” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a body member.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 9-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2011/0309157).
Regarding claims 1, 9-10, and 17, Yang discloses an aerosol generator in the form of a personal vaporizer (see Fig. 2) to volatilize liquids (abstract) comprising:
a capillary tube (1; equivalent to at least one supply channel) for transporting an additional phase (Paragraph 21; equivalent to conveying a liquid to be heated) from a reservoir (see annotated Fig. 2; Paragraph 17) under capillary action (implied by the term “capillary”); and
a heating element (7; equivalent to a heating arrangement) comprising a wire mesh heater (Paragraph 19) and receives a supply of power from the control circuit (9; Paragraph 21) confined to the . 


    PNG
    media_image1.png
    839
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0309157) as applied to claim 1 above.
Regarding claim 3, Yang discloses the heating system as discussed above with respect to claim 1. Yang further discloses two layers of wicking materials (2, 3) surrounding the capillary tube (1) transporting liquids (5, 6) respectively to the heating element to volatilize the fluid (Paragraph 21; interpreted as configured to heat liquid as it emerges from the outlet), the heating element extending over the outlet of the wicking materials (see Fig. 2). 
However, the embodiment of Fig. 2 in Yang does not explicitly teach the at least one supply channel comprises a plurality of supply channels for conveying liquid to be heated under capillary action or surface tension forces, wherein the heating arrangement is arranged at an outlet of each supply channel and is configured to heat the liquid as it emerges from the outlet of each channel. 
Yang discloses another embodiment (Fig. 3a, 3b) for generating an aerosol from three immiscible liquids including a reservoir (116), a first capillary tube (104), surrounded by a second and third capillary tubes (108, 114) to transport second and third liquids (107, 113) respectively to the heating element  (Paragraph 22). 

Regarding claim 4, modified Yang discloses the capillary tubes is formed in a body member (see Fig. 3a; interpreted as the combination of the capillary tubes) which extends from the supply reservoir (see Fig. 2) to a vapor chamber in the inhaler device (see Fig. 2) which is then transferred to a mouthpiece from which the aerosol is inhaled (Paragraph 21).  
Regarding claim 6, modified Yang discloses each of the capillary tubes (104, 108, 114) form a composite conduit (paragraph 23) and can be glass (paragraph 23). 
Regarding claims 7 and 15, modified Yang does not explicitly teach wherein the at least one supply channel has a length in a range of 2-20 mm or 5-10 mm. 
It would have been an obvious to one of ordinary skill in the art at the time of the invention to change the length of the capillary tubes (104, 108, 114), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being size within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claims 8 and 16, modified Yang discloses the capillary tube preferably has an internal diameter of 0.5 to 1 mm (Paragraph 14). 
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0309157) as applied to claim 3 above in further view of Batista (US 2018/0132532).
Regarding claims 5, Yang discloses the heating system as discussed above with respect to claim 3. 
However, Yang is silent as to the body member includes a groove or recess at the outlet of each one of the plurality of supply channels for accommodating the at least one wire, wherein the grooves extend transverse to the longitudinal extent of each of the plurality of supply channels. 
Batista teaches an electrically operated aerosol-generating system (abstract) comprising a capillary body (5; Fig. 4) having a bore at its first elongated end (6), a heating element (1) located at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to have added the annular sealing member as in Batista to the capillary tubes of modified Yang in order to obtain the predictable result of holding together the heating element at the outlet of the capillary tube (see Batista; Paragraph 43) with the benefit of establishing an leak-tight connection with the reservoir (Batista; Paragraph 44). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0309157) as applied to claim 10 above in further view of Collett et al. (US 2014/0060554).
Regarding claim 11, Yang discloses the method as discussed above with respect to claim 10.
However, Yang is silent as to carrying out the step of heating the substance on a periodical or intermittent basis and in a pulsed or alternating manner.
Collett teaches an electronic smoking article including microheaters to provide improved control of vaporization of an aerosol precursor composition (abstract), the microheater (50; Fig. 2), an electronic control component (20), a flow sensor (30), and a battery (40), the microheater electronically connected to the battery (Paragraph 93) wherein the control component delivers, controllers or otherwise modulates power from the battery to the microheater based on pulse width modulation (Paragraph 93) and activated only when the flow sensor detects a puff from the user (Paragraph 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of performing pulse width modulation with a controller as in Collett to the heater of Yang in order to obtain the predictable result of regulating current flow through the microheater (Collett; Paragraph 62, 93) in order to achieve a desired temperature range (Collett; Paragraph 62, 93) and automatically deactivate the article to discontinue power flow through the article after a defined time lapse without a puff from a consumer (Collett; Paragraph 93).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0309157) as applied to claim 1 above in further view of Wensley et al. (US 2015/0216237).
Regarding claim 14, Yang discloses the heating system as discussed above with respect to claim 1. 
However, Yang is silent as to the at least one electrical heating element further including a coating provided around an outlet opening of the at least one supply channel. 
Wensley teaches a device for delivery nicotine (abstract) comprising a capillary tube (Paragraph 223), wherein the heating function can be achieved by applying a heating coating on the tube (Paragraph 222), the heater element is used to vaporize an agent with a particle size of about 1-5 micrometers resulting in a deposit in the deep lung and result in rapid pharmokinetics (Paragraph 224). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a heating coating as in Wensley to the capillary tubes of Yang in order to obtain the predictable result of depositing vaporized an agent with desired particle sizes (Wensley; Paragraph 5, 224). Furthermore, it would have been obvious to said skilled artisan to have tried the finite and predictable locations along the capillary tube of Yang, including the outlet of the capillary tubes, with a reasonable expectation of heating the liquid to control the particle size of the liquid. See MPEP 2143(I)(E).














Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747     

/Michael J Felton/Primary Examiner, Art Unit 1747